Earl Warren: Number 248, Farmers Educational and Cooperative Union of America, North Dakota Division, a Corporation, Petitioner, versus WDAY, Incorporated. Mr. Greenbaum, you may proceed.
Edward S. Greenbaum: If the Court please. This is a certiorari which this Court has granted to review the action of the Supreme Court of the State of North Dakota. In that action, the Court dismissed a libel suit. The action was a defendant on the ground that there was no liability on the part of the station, the television station, WDAY. Of course, under the provisions of Section 315 of the Communications Act, there was immunity granted by implication to the station. This is the Section 315, which grants equal opportunity to an opposing candidate in campaigns. The Section 315 as in so construed by the lower court so as to deprive plaintiffs including as I did in this case, the petitioner who as its name implies, the Farmers Educational Union, is of course not a candidate for public office. Therefore, we haven't checked this under 315, the issue as to whether (a) Immunity is granted, and (b), if it's granted as against the plaintiffs who are non-candidates. Very briefly, the facts in this case were there, it involved the 1956 Senatorial campaigns in the State of North Dakota. The candidates were Senator Young who is the incumbent, and Mr. Burdick, who is his opponent. Both of these gentlemen had time granted to them by this station, WDAY, in Fargo, South Dakota. After they had spoken, and doing their speech, as they made no mention whatever, over the petitioner, nor of a man named, Townley, who under the law of the State of South Dakota, had become a candidate for the United States Senate. Under that law, all that is required is 300 votes to qualify a person as a candidate. There's no doubt and we do not dispute that Townley was a qualified candidate, entitled to the provisions of equal opportunity under Section 315.
Potter Stewart: The state law requires a minimum of 300 votes --
Edward S. Greenbaum: Yes, Your Honor.
Potter Stewart: -- in a party primary, is that it?
Edward S. Greenbaum: Yes (Voice Overlap) petition.
Potter Stewart: Or 300 (Voice Overlap) --
Edward S. Greenbaum: 300 votes will enable a candidate to be nominated.
Potter Stewart: In a party primary?
Edward S. Greenbaum: Yes. In this case, the two other candidates, that is Senator Young and Mr. Burdick had spoken. Now, what did Mr. Townley say? You will find on page 2 of the transcript had said. Now, I just like to take the liberty, Your Honor, to call attention of few other things he said to his audience, North Dakota Republican farmers, bankers and businessmen. The first paragraph, “The Farmers Union -- I will paraphrase it, “Dictators would establish a Communist Farmers Union Soviet right here in North Dakota.” Then in the third paragraph, we will see in the fourth line they called our client, a, Communist viper. At the bottom of the page, they are talking about Young and Burdick, the two opponents, both of these men take orders from Communist controlled Democratic Farmers Union. And then near the end, do you both walk hand in hand with Communist Farmers Union? If you do, the (Inaudible) and then the end, reason to make and to other stations, 7:30 to 9:30 every night (Inaudible)
Potter Stewart: Well, as the case is here (Inaudible) as you pointed out, there's no issue as to this man having been a candidate, would it be in the statute?
Edward S. Greenbaum: No, sir. We admit that.
Potter Stewart: Isn't it also true, there's no issue as to what he said having been the defamatory?
Edward S. Greenbaum: That's admitted.
Potter Stewart: That's not an issue here, either?
Edward S. Greenbaum: Well, that's admitted for the purpose of this appeal, yes.
Potter Stewart: As -- as the case is here (Inaudible)
Edward S. Greenbaum: Those facts are admitted on the record. This speech was given according to the complaint here to listeners, thousands of listeners, the complaint alleged, not only in the State for South Dakota and North Dakota, but also South Dakota and Minnesota, where the candidates obviously were not running for public office. The statement that appeared then was transferred into an act arising out of these facts. But first, the station admitted when the script was given to it that it didn't like the script. It -- I can't say rejected it, but it told the candidate that it was objectionable because it's libelous. It would be found that in the record, the Court of Appeals of the State found at the top of page 32 of the record that -- 36 of the record, it is conceded by the defendant, WDAY, that the language in the Townley speech complained of by the plaintiff is libelous per se. The defendant pleaded not only in this statute but the statute of the State of South -- of North Dakota that gave us immunity. That was demurred to, and the demurrer in that case was sustained. It was not appealed. The second ground of demurrer was on the ground of Section 315, which is the provision that brings this action before this Court. It was alleged that under the rules of the Federal Communications committee, this station would be up for a relicense every three years and under the rule to that Commission, at the end of three years, the Court would look into the fact just to determine whether or not the station had operated satisfactorily during the three-year period and by decision, it was rendered by that court -- case of the court (Inaudible) it was held that a station under the provisions of 315 was not entitled to examine or to -- libelous materials and that the station was exempt, immune from liability. It is our contention at Section 315 admittedly, providing no such immunity, explicitly, that does not provide immunity by implication and next, if it does, in no event that any such immunity applied to the petitioner or any other third person who is not a candidate for public office, and my third point is that if it does held in such a way, then in that event it is our contention that the statute I so construed is unconstitutional as against this petitioner. Now, in 1920 --
Hugo L. Black: Unconstitutional as violating what?
Edward S. Greenbaum: I beg Your Honor's pardon?
Hugo L. Black: You say, it's your contention that the statute is unconstitutional --
Edward S. Greenbaum: Oh.
Hugo L. Black: (Voice Overlap) that way, a violation of what section?
Edward S. Greenbaum: If -- if there is immunity granted to the station that do -- do have as a broadcast as in this one, WDAY and if its applied to a third person, Your Honor, like the plaintiff, the Farmers Educational Union, which is not in any circumstances, admittedly, a candidate for public office.
Hugo L. Black: Well now, what provision of the Constitution you say that would violate?
Edward S. Greenbaum: We claim that would violate the Fifth Amendment when --
Hugo L. Black: Which part of it?
Edward S. Greenbaum: They will take its property as reputation, a way without due process of law and would deprive it of its right to bring an action. We concede --
Hugo L. Black: In other words, you say that Congress could not say to a radio station. You must carry this and at the same time, exempt him from liability, if he does carry it?
Edward S. Greenbaum: Well, it is not our contention that Congress did say that a state --
Hugo L. Black: Well, assuming -- assuming that Congress said it.
Edward S. Greenbaum: Yes, we could -- we would say that in that circumstance, that would be unconstitutional, all --
William J. Brennan, Jr.: The point is that everybody has a right not to be damaged in his reputation.
Edward S. Greenbaum: That's right. And --
William J. Brennan, Jr.: And that -- he is damaged, he has a constitutional right to be made whole.
Edward S. Greenbaum: That's right.
William J. Brennan, Jr.: Or otherwise, is taking away a property right -- right without due process of law, isn't it?
Edward S. Greenbaum: And that's particularly applicable in this case where we are providing for rights on new art, television and radio as the parties, one candidate against another, might concededly readmit, although the Congress might have the power to take action there. But in answer to Mr. Justice Black's question, is our feeling that that would not be applicable to a case of this candidate, this petitioner, who is not a candidate. Can I stop now, Your Honor?
Earl Warren: You may now, yes.[Laughs]